                                                                                                   E-FILED
                                                                Tuesday, 13 November, 2018 01:49:54 PM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS


ELIZABETH PETERS,              )
                               )
                Plaintiff,     )
                               )
          v.                   )                    Case No. 17-cv-01494-JES-JEH
                               )
SOCIAL SECURITY ADMINISTRATION )
and MCFARLAND MENTAL HEALTH    )
CENTER,                        )
                Defendants.    )




                                   ORDER AND OPINION

       This case comes before the Court on Defendant McFarland Mental Health Center’s

Motion (Doc. 25) to Vacate Judgment. In a text order dated August 29, 2018, this Court granted

default judgment against McFarland Mental Health Center (“McFarland”) and noted that

Plaintiff did not have a valid claim against the Social Security Administration (“SSA”). The SSA

was dismissed in a text order dated September 4, 2018. On the same day, the Court entered

judgment (Doc. 22) against McFarland. This was in error. Because the Court lacks jurisdiction

over McFarland, the judgment is void, and Defendant’s Motion (Doc. 25) to Vacate Judgment is

hereby GRANTED.

                                         BACKGROUND

       Plaintiff is a pro se litigant who claimed in her Complaint (Doc. 1) that McFarland

reported false information to SSA, causing them to wrongfully withhold three months of social

security payments. Doc. 1, p. 2. She also claimed that McFarland wrongfully withheld her

prescription medications and Bible when she departed from the facility. Id. at 2–3. An

administrator at McFarland accepted service on January 31, 2018, and an authorized party

                                                1
accepted service for SSA on February 14, 2018. Docs. 10, 11. Neither Defendant filed any

answer or responsive motion within the appropriate deadlines, nor for months afterward; the first

filing from either Defendant is the instant Motion to Vacate by McFarland. The Court entered

default against McFarland on May 8, 2018. On August 7, 2018, in a text order denying Plaintiff’s

Motions for Offer of Proof and Writ (Docs. 16, 17), the Court instructed Plaintiff to show within

fourteen days the basis for this Court’s jurisdiction over SSA. Plaintiff failed to sufficiently

allege grounds for such jurisdiction. Accordingly, the Court dismissed SSA from the case and

granted default judgment against McFarland in a text order on August 29, 2018.

         McFarland Mental Health Center is an Illinois Department of Human Services (“IDHS”)

facility. According to Defendant, IDHS only became aware of this case on October 2, 2018,

when they were served with a copy of the final judgment, rather than on January 31, 2018 when

McFarland was served. McFarland does not allege that service was improper. Instead, McFarland

alleges that this Court lacks jurisdiction for two reasons: 1. “McFarland” is inseparable from

IDHS, a state entity immune from suit under the Eleventh Amendment, and 2. the Court has no

personal jurisdiction over McFarland because it is not a suable legal entity. Doc. 25, p. 2. These

arguments are correct, and this order follows.1

                                                LEGAL STANDARD

         Federal Rule of Civil Procedure 60(b)(4) permits the Court to relieve a party from a final

judgment where the judgment is void. Indeed, where the underlying judgment is void, the denial



1
  The better course for the sake of judicial economy would have been for Defendant to enter an appearance and
move to dismiss ten months ago, when McFarland was served. However, the law permits them to raise the
jurisdictional objection after the judgment has been entered. See Wisconsin Department of Corrections v. Schacht,
524 U.S. 381 (1998); but see id. at 394 (“I have my doubts about the propriety of this rule. In permitting the belated
assertion of the Eleventh Amendment bar, we allow States to proceed to judgment without facing any real risk of
adverse consequences. Should the State prevail, the plaintiff would be bound by the principles of res judicata. If the
State were to lose, however, it could void the entire judgment simply by asserting its immunity on appeal.”) (J.
Kennedy, dissenting).

                                                          2
of a motion to vacate the judgment is per se abuse of discretion. See United States v. Indoor

Cultivation Equipment from High Tech Indoor Garden Supply, 55 F.3d 1311, 1317 (7th Cir.

1995). The underlying judgment is void where the court rendering it did not have jurisdiction

over the parties. See Philos Technologies, Inc., v. Philos & D, Inc., 645 F.3d 851, 855 (7th Cir.

2011) (“A court has no discretion to deny a Rule 60(b)(4) motion to vacate a judgment entered

against a defendant over whom the court lacks personal jurisdiction, regardless of the specific

reason such jurisdiction is lacking.”).

                                            DISCUSSION

   (1) The Eleventh Amendment Bars Jurisdiction

       When a private plaintiff brings a suit against an entity of the state, the Eleventh

Amendment generally bars the suit unless the state waives immunity or Congress has abrogated

the state’s immunity. See Brunken v. Lance, 807 F.2d 1325, 1329 (7th Cir. 1986); Kroll v. Board

of Trustees of University of Illinois, 934 F.2d 904, 907 (7th Cir. 1991). McFarland is an arm of

IDHS, which in turn is a state entity. Failure to raise an Eleventh Amendment objection at “the

outset of the proceedings” is not an express waiver of a state’s immunity. Raygor v. Regents of

University of Minnesota, 534 U.S. 533, 547 (2002). Illinois has waived immunity only with

respect to suits governed by the Illinois Public Labor Relations Act, the Court of Claims Act, the

State Officials and Employees Ethics Act, and § 1.5 of the Immunity Act. 745 ILCS 5/1. Plaintiff

has not brought her suit under any of those laws, and if she had, such a suit would belong in an

Illinois state court. See Benning v. Board of Regents of Regency University, 928 F.2d 775, 777–

78 (7th Cir. 1991). Congress has not abrogated state immunity in this situation. See Will v.

Michigan Dept. of State Police, 491 U.S. 58, 66 (1989) (“The Eleventh Amendment bars [§ 1983

suits for deprivations of civil liberties] unless the State has waived its immunity.”). As such,



                                                  3
McFarland, and by extension IDHS, are protected from this suit by the Eleventh Amendment,

and the Motion to Vacate Judgment is GRANTED.

   (2) Lack of Personal Jurisdiction Over McFarland

       Defendant contends that, in the alternative, the Court did not have personal jurisdiction

over McFarland because it is not a suable entity independent from IDHS. Doc. 25, p. 5. Under

Federal Rule of Civil Procedure 17(b), capacity to be sued is determined by the forum state’s

law. In Illinois, a defendant must have legal existence separate from its governing body in order

to be suable itself. See Jackson v. Village of Rosemont, 536 N.E.2d 720, 723 (Ill. App. 1988).

Federal courts in Illinois have found that mental health facilities such as McFarland are

inseparable from their governing bodies, and thus are not suable. See Manney v. Monroe, 151

F. Supp. 2d 976, 988 (N.D. Ill. 2001) (Cermak Health Services non-suable entity); Service

Employees International Union, Local 73, on behalf of Condon v. County of Cook, 2014 WL

793114 (N.D. Ill. 2014) (not reported) (Cook County Health and Hospital Systems non-suable

entity); Holmes v. Read Mental Health Center, 1997 WL 567842 (N.D. Ill. 1997) (not reported)

(Read Mental Health Center non-suable entity if run by the Illinois Department of Mental Health

and Developmental Disabilities); Tynes v. Illinois Veterans Homes, 2012 WL 4518816 (C.D. Ill.

2012) (not reported) (Veterans Home non-suable entity). Thus, the Court lacked personal

jurisdiction over McFarland, which is inseparable from IDHS.

       Courts have construed suits against employees of non-suable entities as suits against their

governing bodies. See, e.g. Johnson v. Cook County Sheriff’s Office, 2018 WL 2193235 (N.D. Ill.

2018) (“Even where the employee works for a non-suable entity, such as CCHHS, the claim is

considered to be against the suable entity that oversees the non-suable entity.”) (citing Morton v.

Dart,, 2017 WL 4785925 (N.D. Ill. 2017)). However, Plaintiff has not named any individuals in



                                                 4
this suit. Even if the Court were to construe her claim against McFarland as a claim against

IDHS, the Eleventh Amendment would preclude our consideration of the suit, as described

above.

   (3) Alternative Methods to Seek Relief

         As stated above, the Eleventh Amendment prevents Plaintiff from seeking monetary

damages against a State entity. However, monetary damages might be available in an individual-

capacity suit against a specific employee. To prevail in such a suit, Plaintiff would have to show

that the employee acted under color of state law and that his or her conduct violated Plaintiff’s

“rights, privileges, or immunities secured by the Constitution or laws of the United States.”

Lanigan v. Village of East Hazel Crest, Illinois, 110 F.3d 467, 471 (7th Cir. 1997). The Court

notes that deprivation of Plaintiff’s personal property is likely not a constitutional violation,

given the availability of a state post-deprivation remedy. See Hudson v. Palmer, 468 U.S. 517,

533 (1984); Greco v. Guss, 775 F.2d 161, 169 (7th Cir. 1985) (“An unauthorized intentional

deprivation of property by a state employee does not constitute a due process violation if the

state provides a meaningful postdeprivation remedy.”); Zinermon v. Burch, 494 U.S. 113, 129

(1990) (“[I]t was clear that the State, by making available a tort remedy that could adequately

redress the loss, had given [the plaintiff] the process he was due.”); see also Stewart v. McGinnis,

5 F.3d 1031, 1036 (7th Cir. 1993) (“In sum, we hold that because the state of Illinois provides

Stewart with an adequate postdeprivation remedy, Stewart’s due process rights were not violated

when Stateville officers confiscated and destroyed his property in violation of IDOC

regulations.”) (referring to the Illinois Court of Claims Act, 705 ILCS 505/8). Plaintiff would

therefore need to allege some other unconstitutional action or show how an Illinois Court of




                                                  5
Claims suit was an inadequate remedy. She would also be required to serve a summons and

Amended Complaint upon any newly-identified Defendants.

       Alternatively, Plaintiff could sue an employee of McFarland in their official capacity. In

that situation, she would only avoid an Eleventh Amendment dismissal if she sought prospective

injunctive relief for an ongoing violation of federal law. Ex parte Young, 209 U.S. 123, 159–60

(1908). “Ex parte Young cannot be used to obtain an injunction requiring payment of funds from

the State’s treasury, or an order for specific performance of a State’s contract.” Virginia Office for

Protection and Advocacy v. Stewart, 563 U.S. 247, 256–57 (2011) (internal citations omitted).

Plaintiff would be limited to her claim for non-monetary relief (such as her Catholic Bible, which

she claims McFarland has wrongfully withheld), and she would be required to serve a summons

and complaint upon the official responsible for the deprivation of her property. Again, in order to

prevail in such a suit, Plaintiff would have to show that a state court claim was not an adequate

post-deprivation remedy. See McGinnis, 5 F.3d at 1036.

       Plaintiff is proceeding pro se, and is thus entitled to have her filings construed liberally.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007). She has not yet had the opportunity to amend her

Complaint in this case, and indeed had no particular cause to when Defendants chose to remain

silent until after the judgment was entered. Thus, if Plaintiff wishes to amend her Complaint in

order to attempt to correct the above-listed deficiencies, she may do so within fourteen days of

the entry of this Order. Any claim for monetary damages from McFarland, IDHS, or their

employees in their official capacities will be dismissed as barred by the Eleventh Amendment. If

Plaintiff does not amend her Complaint within fourteen days, it will be dismissed for lack of

jurisdiction. No part of this Order prevents Plaintiff from bringing her case in state court

pursuant to state law such as the Illinois Court of Claims Act.



                                                  6
                                         CONCLUSION
       For the reasons stated herein, Defendant’s Motion (Doc. 25) to Vacate Judgment is

GRANTED. Plaintiff may amend her Complaint within fourteen days if she wishes to bring this

suit against individual employees of McFarland. If no Amended Complaint is filed within

fourteen days, this action will be dismissed without prejudice for lack of jurisdiction.

       Signed on this 13th day of November, 2018.

                                                      /s James E. Shadid
                                                      James E. Shadid
                                                      Chief United States District Judge




                                                 7
